Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  145144(55)                                                                                                          Justices




  PEOPLE OF THE TOWNSHIP OF ADDISON,
            Plaintiff-Appellee,
                                                                    SC: 145144
  v                                                                 COA: 301294
                                                                    Oakland CC: 2009-008918-AV
  JERRY KLEIN BARNHART, a/k/a
  JERRY CLINE BARNHART,
             Defendant-Appellant.
  _______________________________________


         On order of the Chief Justice, the motion for adjournment of the oral argument on
  the application for leave to appeal is considered and it is granted. The Clerk is directed to
  place this case on the April, 2013 session calendar for argument and submission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
                                                                               Clerk